DECISION DELIVERED FOR THE COURT
LUTALI, Presiding Judge.
This action concerns the registration of the matai title “FUGAIPAOGO” originating in the village of Iliili, Tutuila, American Samoa. The Fugaipaogo title has been vacant since the resignation of the last holder of the title, FUGAIPAOGO JOE PEARSON, on March 20, 1971. John Viena filed his claim of succession to the Fugaipaogo title on March 29, 1971 with the office of the Territorial Registrar. Lealofi Uiagalelei filed his counter-claim to the matai title Fugaipaogo with the office of the Territorial Registrar on April 8,1971.
Judgment having being entered, the Court makes its Findings of Fact and Conclusions of Law as follows:
FINDINGS OF FACT
1. The matai title FUGAIPAOGO, originating in the *42village of Iliili, Tutuila, American Samoa, became vacant on March 20,1971, upon the resignation of FUGAIPAOGO JOE PEARSON.
2. Parties in this case consist of Claimant John Viena and Claimant Lealofi Uiagalelei.
3. No claims or objections were filed except by those named herein.
4. Each claimant has at least one-half Samoan blood.
5. Each claimant lives with Samoans as a Samoan.
6. Each claimant is a descendant of a Samoan family.
7. Each claimant was chosen by his immediate family for the title.
8. Each claimant was born on American Samoa soil.
9. Each claimant filed with the Territorial Registrar a written claim of succession to the title.
10. Each claimant filed with the Territorial Registrar a certificate signed by the chiefs of the village that the matai name is an old matai title in the village.
11. Each claimant filed with the Territorial Registrar a petition signed by not less than 25 members of his immediate family over 18 years of age asking that the claimant be registered for the matai title.
12. The Territorial Registrar has given notice of the filing of the claims by posting a notice of filing in English and Samoan on the -bulletin board in front of the Courthouse and in two public places in the village where the title originates for a period of over 60 days.
13. Both claimants are blood members of the Fugaipaogo family.
14. No claimant submitted evidence to the satisfaction of the Court that he was supported by a majority or plurality of the clans of the Fugaipaogo family.
15. In the first consideration under C.A.S. 6.0107, claimant John Viena prevails as follows:
*43a. John Viena is the blood son of Fugaipaogo Lemi who held the title in 1952 and he therefore has one-half C/2) Fugaipaogo blood in his veins. Lealofi Uiagalelei is the son of Lafi who was the daughter of Siatitui who was the daughter of Pasa who was the daughter of Inaleta who was the daughter of Fuga Malila and he therefore has one-thirty-second (1/32) Fugaipaogo blood in his veins.
16. In the third consideration under C.A.S. 6.0107, it is the considered opinion of the Court that while Lealofi Uiagalelei possesses more formal education qualifications and higher scholastic achievements, John Viena prevails over Lealofi Uiagalelei on those qualities of leadership and character that are immediately best suited for a person who is to be the matai of a family who has had no matai for many years, the last holder of the title having lived away from Samoa for several years, and we so find.
17. In the fourth consideration under C.A.S. 6.0107 we find of the title that Lealofi Uiagalelei prevails over John Viena on the value of the holder to the country; we find, however, that John Viena prevails over Lealofi Uiagalelei on the matter of the value of the holder of the title to the family and the village.
CONCLUSIONS OF LAW
1. The Court has jurisdiction over the parties and the ■subject matter.
2. Claimant John Viena is determined by law to have the highest right to the matai title FUGAIPAOGO.
The issues having been duly tried and a decision having been duly rendered,
IT IS ORDERED, ADJUDGED, AND DECREED:
1. The name John Viena is certified to the Territorial Registrar for registration as the holder of the matai name “FUGAIPAOGO” originating in the village of Iliili, *44Tutuila, American Samoa, providing that by the time of registration and within 30 days after the decision has been final, the successful claimant shall resign any other matai title which he then holds.
2. After the decision in this case has been final, the Clerk of the High Court will return any exhibit to a party upon his application therefore.
3. Court costs in the amount of $25 per day of trial are assessed. Lealofi Uiagalelei is to pay the full costs thereof within 30 days after the decision herein is final.
4. Copies of this decision will be furnished to all parties and to the Territorial Registrar.